Citation Nr: 1818080	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a respiratory disorder, claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:  Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1953 to February 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claims file was subsequently transferred to the Chicago, Illinois RO, which is currently handling the appeal.  In March 2013 a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In November 2013 the case was remanded to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2013 the Board remanded the case, in part for compliance with the special development procedures  pursuant to 38 C.F.R. § 3.311 for determining whether the claimed disabilities may be related to exposure to ionizing radiation, as alleged.  Regarding the skin cancer claim those procedures were not completed.  The pertinent regulation provides that (after it has been determined that the Veteran had a radiogenic disease manifested during a specified period, as was the case here relative to skin cancer) the following steps should be undertaken:  determining whether the Veteran was exposed to ionizing radiation during service; obtaining a dose assessment (i.e., from the proper agency of the Department of Defense, DTRA); and if necessary, referring the claim to the Under Secretary for Benefits for consideration.  Here, the RO did not further develop the claim after it was determined that the case was fire-related and additional service personnel records were not available (despite the heightened duty to assist in such cases).  In any event, as provided in the regulation, the Veteran's presence at the Nevada test site, as claimed, is to be conceded because military records do not establish or exclude his presence at that site where he claimed radiation exposure occurred.  See 38 C.F.R. § 3.311(a)(4)(i).  

Regarding the respiratory disease claim, the AOJ obtained a VA examination and medical opinion in July 2017  addressing  the nature and etiology of the claimed disability, in accordance with the Board's remand request.  However, the opinion is incomplete and an addendum opinion is necessary.  For example, the examiner provided an opinion on the narrow question of whether the Veteran's respiratory disability, which was diagnosed as COPD, is likely related to exposure to a nuclear blast and ionizing radiation during service, as claimed.  Rather, the remand directive requested an opinion on the broader question as to the likelihood that a diagnosed respiratory disorder was related to the Veteran's period of service, particularly in light of the Veteran's testimony that he began to have breathing problems "shortly after" he witnessed atomic testing in 1955.  In other words, regardless whether a respiratory disability was caused by radiation exposure, 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Regarding the Veteran's skin cancer claim, the AOJ should conduct the development under 38 C.F.R. § 3.311, particularly to (a) obtain a dose assessment from the appropriate agency of the Department of Defense (DTRA) utilizing the available information in the record, and then, if necessary, (b) refer the claim to the Under Secretary for Benefits for consideration.  As for the preceding determination of whether or not the Veteran was actually exposed to ionizing radiation during service in 1955, as claimed, his presence at the Nevada test site during Operation Teapot is to be conceded because the available military records do not establish or exclude his presence at that site where he claimed radiation exposure occurred.  See 38 C.F.R. § 3.311(a)(4)(i).

2.  The AOJ should obtain an addendum medical opinion from the VA examiner who authored the July 2017 opinion (or if unavailable, another appropriate examiner) regarding the nature and likely etiology of the Veteran's respiratory disability.  [If another examination is necessary, it should be arranged.]  The entire record must be reviewed by the examiner.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disorder is related to the Veteran's period of service from February 1953 to February 1956, to include as (but not limited to) his claimed exposure to ionizing radiation at a Nevada atomic test site during Operation Teapot in 1955.  

In providing an opinion, the examiner is asked to consider, and comment as necessary, on the following: Available service treatment records show no complaints or diagnosis of a respiratory disability.  Private and VA treatment records show that following service the Veteran had been a heavy smoker but quit about five years prior to treatment for chest discomfort in January 1997; and that he has received diagnoses of, and treatment for, various respiratory disorders, to include acute upper respiratory infection, chronic cough, bronchitis, COPD, and asthma.  In his August 2006 VA claim, the Veteran asserted his breathing disorders began in 1999, but at a March 2013 hearing, he testified that respiratory symptoms began "shortly after" he witnessed atomic testing in 1955, with a cough that grew worse over time before he saw a doctor and COPD was diagnosed (he is deemed competent to describe respiratory symptoms during/after service).  

The examiner must include rationale with all opinions, with reference, as appropriate, to pertinent factual evidence.  The examiner is advised that the absence of documentation during or after service cannot be the only basis by which to reject a possible nexus to service (but providing a likely etiology, beyond any assertion that there was an absence of documentation of the disability in or after service would overcome this).  

If an opinion requested cannot be provided without resort to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner lacks the requisite knowledge or training). 

3.  When all development sought above is completed, the AOJ should review the record, and readjudicate the claims of service connection for skin cancer and for a respiratory disorder, both claimed as due to exposure to ionizing radiation, to include consideration of 38 C.F.R. § 3.311 (for claims based on exposure to ionizing radiation) and 38 C.F.R. § 3.303 (claims based on direct service connection).  If either remains denied, the AOJ should furnish an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board  for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

